Citation Nr: 0518602	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-31 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to April 28, 1997, 
for the award of service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an effective date prior to April 28, 1997, 
for the award of a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States (VFW)


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1951 to October 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which granted 
service connection for COPD with a history of asthmatic 
bronchitis; assigned an initial 60 percent evaluation for 
that disability; granted TDIU; and effectuated the awards as 
of April 28, 1997.  In March 2005, the veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated October 1970, 
denied service connection for a chronic respiratory disorder, 
to include pneumonia and a coughing condition.

2.  The veteran's formal application to reopen his claim for 
service connection for COPD on January 11, 1994, was 
abandoned as he failed to take any actions to prosecute his 
claim within one year from receipt of the RO's February 17, 
1994, letter notifying him of the evidence needed to complete 
his application.

3.  The veteran's July 20, 1995 informal application to 
reopen his claim for service connection for COPD remained 
pending and not finally adjudicated as the RO did not issue a 
rating action after its acknowledgement of receipt of 
evidence within two months of its November 1995 rating 
action; this application serves as the basis for reopening 
and granting of his claim for service connection for COPD, 
and the award of a TDIU rating.


CONCLUSIONS OF LAW

1.  The RO's October 1970 rating decision, which denied 
service connection for a chronic respiratory disorder, is 
final.  38 U.S.C.A. §§ 4004, 4005 (West 1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1971).

2.  The veteran abandoned his January 11, 1994, formal 
application to reopen his claim for service connection for 
COPD.  38 U.S.C.A. § 5103 (West 1991); 38 C.F.R. § 3.158 
(1995).

3.  The criteria for an effective date of July 20, 1995, but 
no earlier, for an award of service connection for COPD have 
been met.  38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 
38 C.F.R. §§ 3.155, 3.400(r) (2004); 38 C.F.R. § 3.160(c) 
(1995).

4.  The criteria for an effective date of July 20, 1995, but 
no earlier, for the award of TDIU have been met.  38 U.S.C.A. 
§§ 5108, 5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.400(r) 
(2004); 38 C.F.R. §§ 3.160, 4.16 (1995); 38 C.F.R. § 3.160(c) 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Historical Review

The veteran's service medical records indicate that he was 
seen for respiratory complaints on several occasions.  The 
report of his October 1953 physical examination for service 
separation did not identify COPD or any other chronic 
respiratory abnormalities.  In August 1970, the veteran 
submitted a claim of entitlement to service connection for a 
respiratory disorder to include pneumonia and "a coughing 
condition."  In October 1970, the RO denied service 
connection for a chronic respiratory disorder to include 
pneumonia and coughing.  The claim was denied on the basis 
that a current condition of pneumonia and a coughing 
condition was not shown by the evidence of record.  By letter 
dated October 23, 1970, the veteran and his accredited 
representative were informed in writing of the adverse 
decision and his appellate rights.  The veteran did not file 
an application for review within one year of the decision, 
and that decision is final.  38 U.S.C.A. §§ 4004, 4005 (West 
1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971).

On January 11, 1994, the veteran submitted an Application for 
Compensation or Pension (VA Form 21-526) noting that a 
disability of his lungs occurred while he was in the Air 
Force.  By letter dated February 17, 1994, the RO informed 
the veteran of the previous final denial of his claim, and 
his need to submit new and material evidence to reopen his 
claim.  

The RO also treated the veteran's January 1994 submission as 
an application for non-service connected benefits and, by 
letter dated May 6, 1994, informed him that his countable 
income exceeded the pension income limit to be eligible for 
such benefits.  

On December 4, 1994, the veteran executed an Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22) on behalf of the VFW.

In December 23, 1994, the veteran submitted an Improved 
Pension Eligibility Verification Report (EVR) (VA Form 21-
0518) along with x-ray examination reports from Elmer H. 
Jackson, M.D., indicating impressions of suggested COPD, mild 
compression deformity of T5, and mild to moderate 
degenerative changes in the lower thoracic spine.  These 
documents are date-stamped as received by the VFW on December 
15, 1994.

In February 1995, the RO received a lay statement from an 
acquaintance of the veteran attesting to personal knowledge 
that the veteran was a hard working individual who was 
disabled due to a lung condition.

Also in February 1995, the veteran underwent VA general 
medical examination which indicated diagnoses of COPD by 
history, degenerative joint disease, and prostatitis.  The 
veteran did not refer to the onset of respiratory 
difficulties in service nor relate his respiratory disability 
to event(s) in service.

In March 1995, the veteran submitted an Income-Net Worth and 
Employment Statement (VA Form 21-527) indicating that he had 
not worked since February 1994, and had no countable income 
except for Social Security benefits for himself and his 
spouse.

By decision dated March 1995, the RO denied entitlement to 
service connection for non-service connected pension, and 
informed the veteran of this decision by letter dated April 
3, 1995.

In pertinent part, the RO next received a VA Form 21-4138 
submitted by the veteran on July 20, 1995, that stated as 
follows:

"I was denied for non-service connected on March 
3rd 1995.  I wish to use the same evidence and 
file for service connected.  I have been going to 
the V.A.M.C. in Louisville, Ky, my medical files 
are there.  This is evidence considered necessary 
to support the claim."

The RO obtained VA treatment records in August 1995 showing 
the veteran's treatment for prostate problems.

In a decision dated November 1995, the RO declined to reopen 
a claim for service connection for a respiratory condition.  
By letter dated November 2, 1995, the RO informed the veteran 
and his accredited representative of the adverse decision and 
his appellate rights.

In January 1996, the RO received correspondence prepared by 
[redacted] on letterhead for the County of Casey 
Courthouse.  Mr. [redacted] represented himself as an "old 
friend" of the veteran and conveyed that the veteran had 
"asked that I assist him in rewording his request for 
service-connected benefits."  Mr. [redacted] advanced that 
service connection was warranted for a chronic respiratory 
disorder, and averred that he sought no compensation for 
"ASSISTANCE IN AIDING" the veteran with his application for 
VA benefits.  This two page letter contained the veteran's 
recitation to Dr. [redacted] of an extensive chronological 
factual history regarding the onset of his COPD.

Administrative materials from the RO clearly indicate their 
understanding that the veteran had a valid appointment to the 
VFW as the veteran's representative, and that the 
communication by Mr. [redacted] could not be accepted as a 
Notice of Disagreement (NOD).  See 38 C.F.R. § 20.301 (1995).

On January 10, 1996, the RO sent the following letter to the 
veteran:

We have received your application for benefits.  
It is our sincere desire to decide your case 
promptly.  However, as we have a great number of 
claims, action on yours may be delayed.  We are 
now in the process of deciding whether additional 
evidence or information is needed.  If we need 
anything else from you, we will contact you, so 
there is no need to contact us in the meantime.  
If you do write us, be sure to show YOUR file 
number and full name, or have it at hand if you 
call.

(emphasis added).

On February 8, 1996, the RO wrote the veteran a letter 
stating "[w]e received a statement from Mr. [redacted]
explaining that you would like to reopen your claim for 
service connection for a respiratory condition."  He was 
then advised of the prior final denial, and his need to 
submit new and material evidence sufficient to reopen his 
claim.

The claims folder next contains a MEMORANDUM from United 
States Senator Wendell H. Ford to the RO dated January 26, 
1996.  There is a notation in red ink located in the top 
right corner indicating "1/29" with the document not 
otherwise being date stamped.  The subject line was entitled 
"RE: Attached correspondence on behalf of [the veteran."  
The attached letter consisted of a document entitled 
"AUTHORIZATION FOR CONGRESSIONAL INQUIRY" signed by the 
veteran.  The nature of the problem was stated as follows:

"Service connected disability due to his being 
treated for pneumonia, coughing, and nervousness 
during basic training on or about 15 September 
1951.  [The veteran] seeks your assistance in 
furnishing him a true copy of his military 
records."

On February 20, 1996, the RO informed Senator Ford that the 
veteran had previously been denied service connection for a 
respiratory disorder, and that he could reopen his claim by 
sending new and material evidence.  The RO also supplied 
Senator Ford with a copy of the veteran's service medical 
records.

On February 22, 1996, the RO wrote to Mr. [redacted] informing 
him that his letter could not be accepted as an NOD on behalf 
of the veteran until he properly executed a power of attorney 
to represent the veteran.

In pertinent part, the record next contains a written 
statement by the veteran received by the RO on April 28, 
1997.  In that statement, the veteran conveyed that he wished 
to appeal the denial of service connection for COPD and 
submitted copy of a May 8, 1996, written statement and a 
December 18, 1996, written statement.  In the May 8, 1996, 
written statement, the veteran conveyed that "this 
notification is my right to initiate an appeal and my 
disagreement with the decision by the DVA on my claim (21-
526) dated Dec. 13, 1993."  In the December 1996 written 
statement, the veteran indicated that he "was following up 
on my appeal notice that I filed on a (21-4138) on May the 
8th."  None of these documents were date stamped by the RO.

In May 1997, the RO informed the veteran that: the record did 
not reflect that his May 1996 and December 1996 written 
statements had been received prior to April 28, 1997; the 
documents could not therefore be construed as a timely NOD 
with the November 1995 denial of his application to reopen 
his claim of entitlement to service connection for COPD; and 
were being considered as a new application to reopen his 
claim of entitlement to service connection for COPD.

A February 14, 2001, written statement from Jennifer L. 
Friend, M.D., conveys that the veteran suffered from COPD and 
emphysema.  Dr. Friend concluded that veteran's disabilities 
"were the result of or contributed to during military 
service."  

In April 2001, the Board determined that the November 1995 
rating decision denying the veteran's application to reopen 
his claim of entitlement to service connection for a 
respiratory disorder was final; determined that new and 
material evidence had been received to reopen the claim; and 
remanded it to the RO for additional action.

The report of an August 2001 VA examination for compensation 
purposes states that it was as likely as not that the 
veteran's COPD could have been due to his period of active 
service.  In October 2001, the RO granted service connection 
for COPD with a history of asthmatic bronchitis; assigned a 
60 percent evaluation for that disability; and effectuated 
the award as of April 28, 1997.  the RO also granted 
entitlement to TDIU, and effectuated the award as of April 
28, 1997.

II.  Effective Date for the award of service connection

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on a claim reopened after final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 2002).  The effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such date.  38 
U.S.C.A. § 5110(b)(1) (West 2002).  Title 38 of the Code of 
Federal Regulations (CFR) clarifies that an award of direct 
service connection will be effective on the day following 
separation from active military service or the date on which 
entitlement arose if the claim is received within one year of 
separation from service.  Otherwise, the effective date shall 
be the date of receipt of the veteran's claim or the date on 
which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  

When an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of the veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2004).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a) (2004).  An informal claim must be written, see 
Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it 
must identify the benefit being sought.  Brannon v. West, 12 
Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

The veteran asserts that the appropriate effective date for 
the award of service connection for COPD is January 11, 1994; 
the date of he formally attempted to reopen his claim for 
service connection following a prior final denial.  He states 
that oral communication with the RO in conjunction with his 
application indicated that review of the claim had been 
favorable.  He contends, in the alternative, that: he 
submitted a timely NOD with the RO's November 1995 rating 
decision denying his application; was informed by VA 
personnel that his claim was going to be favorably reviewed; 
and his application had otherwise remained pending until 
issuance of the RO's October 2001 rating decision 
establishing service connection for COPD with a history of 
asthmatic bronchitis.  He refers to his belief that Mr. 
[redacted] was his representative in 1995 and had filed a timely 
NOD with the denial of his application to reopen his claim of 
entitlement to service connection.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The Board first finds that an unappealed RO rating 
decision dated October 1970, which denied service connection 
for a chronic respiratory disorder, to include pneumonia and 
a coughing condition, is final for jurisdictional purposes.  
38 U.S.C.A. §§ 4004, 4005 (West 1970); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1971).  Thus, the effective date to be 
assigned in this case shall be the date of receipt of the 
veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2004).

The veteran next filed a formal application to reopen his 
claim for service connection for COPD by means of a VA Form 
21-526 filing received by VA on January 11, 1994.  This 
application also comprised of a claim of entitlement to 
nonservice connected pension.  A February 17, 1994, RO letter 
informed the veteran of his prior final decision on the 
service connection claim, and that he needed to submit new 
and material evidence to reopen his claim to complete his 
application.  Within the one year period of the RO's notice, 
the veteran only submitted evidence in prosecution of his 
claim for nonservice connected pension, and took no action to 
prosecute his service connection claim.  A July 20, 1995, 
statement from the veteran reflects his admissions that he 
had only intended to prosecute the nonservice connected claim 
in the prior year.  The Board finds that the veteran's formal 
application to reopen his claim for service connection for 
COPD on January 11, 1994, was abandoned as he failed to take 
any actions to prosecute his claim within one year from 
receipt of the RO's February 17, 1994, letter notifying him 
of the evidence needed to complete his application.  
38 C.F.R. § 3.158 (1995).  See McColley v. West, 13 Vet. App. 
553 (2000); Wamhoff v. Brown, 8 Vet. App. 517, 520 (1996).  
Any oral communications the veteran had with the RO could not 
be accepted as satisfying the "written" components of 
either an informal claim or NOD.  As such, an earlier 
effective date could be no earlier than the date of the 
filing of a new claim.  Id.

The veteran's July 20, 1995, VA Form 21-4138 statement was 
accepted by the RO as an informal attempt to reopen his claim 
for service connection for COPD.  This letter resulted in the 
RO's November 1995 rating decision declining to reopen the 
claim.  Mr. [redacted] submissions to the RO in January 1996 
had no legal effect as it pertains to a properly filed NOD.  
The law extant in 1995 only allowed the veteran or his 
representative to file an NOD to an adverse RO rating 
decision.  38 C.F.R. § 20.301(a) (1995).

However, the argument presented by Mr. [redacted] could be 
properly be accepted as evidence received while the July 1995 
reopening of the claim was pending.  38 C.F.R. § 3.160(c) 
(1995).  Under 38 C.F.R. § 3.160(d), a claim was not deemed 
"finally adjudicated" until the expiration of the 1-year 
period after the date of notice of an award or allowance.  
See 38 C.F.R. § 5103(a) (West 1991) (providing a claimant one 
year to complete an application for benefits).  The RO 
apparently viewed this submission as pertaining to the 
pending reopened claim as evidenced in its January 10, 1996 
letter to the veteran.  At that time, the RO acknowledged 
receipt of the veteran's "application for benefits."  The 
RO assumed the burden of taking the next actions pertaining 
to the claim, and specifically informed the veteran that no 
further action on his part was necessary.  Nonetheless, the 
veteran submitted an additional written statement signed by 
himself, but forwarded through the Office of Senator Ford, 
arguing the merits of his case.

The RO next addressed the veteran's claim in a May 1998 
rating decision, and the appeal that ensued from that 
decision ultimately led to the grant of award of service 
connection for COPD as well as entitlement to TDIU.  The 
Board concludes from review of this record that the veteran's 
July 1995 application to reopen remained pending and not 
finally adjudicated for purposes of 38 C.F.R. § 3.160 as the 
RO did not issue a rating action after its acknowledgement of 
receipt of evidence within two months of its November 1995 
rating action.  The RO's January 10, 1996 letter to the 
veteran belies the fact that a rating action was contemplated 
by the RO, but the rating action never ensued.  See Meeks v. 
Brown, 5 Vet. App. 284, 287 (1993) (holding that claim before 
RO remains pending until a final decision is rendered).  See 
also 38 C.F.R. § 3.160(c) (1995) (defining pending claim as 
an application, formal or informal, which has not been 
finally adjudicated).

In so holding, the Board recognizes that its April 2001 
decision rendered a jurisdictional finding that the RO's 
November 1995 rating decision became final.  Generally, after 
being denied by the Board, a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. §§ 5108, 
7104 (West 2002).  The Board's decision, however, granted the 
veteran's claim with respect to reopening his claim, and 
remanded the issue to the RO for review on the merits.  The 
veteran was not "adversely affected" by any aspect of the 
Board's decision so as to allow him to challenge the 
jurisdictional finding.  See 38 U.S.C.A. § 7266(a)(1) (West 
2002).  As such, the Board finds that the jurisdictional 
findings rendered in April 2001 were not final for appellate 
purposes and non-binding with respect to this decision.

III.  Effective date for award of TDIU

In October 2001, the RO established service connection for 
COPD with a history of asthmatic bronchitis; assigned a 60 
percent evaluation for that disability; granted a total 
rating for compensation purposes based on individual 
unemployability; and effectuated the awards as of April 28, 
1997.  The assignment of effective dates for increased 
evaluations is governed by 38 U.S.C.A. § 5110 (West 2002) and 
38 C.F.R. § 3.400 (2004).  The statute provides, in pertinent 
part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

The pertinent provisions of 38 C.F.R. § 3.400 (2004) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).  

The Board observes that service connection is in effect 
solely for COPD with a history of asthmatic bronchitis 
evaluated as 60 percent disabling.  His initial award of TDIU 
was made concomitant to his award of service connection for 
COPD.  On the evidence of record, the Board that the severity 
of the veteran's COPD symptoms present in July 1995 are 
substantially the same as in April 1997 which formed the 
basis of his TDIU award.  Thus, based on the facts found, the 
Board finds that the veteran is entitled to an effective date 
of July 20, 1995 for his award of TDIU.  As service 
connection was not in effect for any disability prior in 
time, an effective date earlier than July 20, 1995 cannot be 
considered as a matter of law.

IV.  Duty to assist and notify

The Board has also carefully reviewed the claims folder to 
ensure compliance with duty to assist and notify provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard, an RO letter dated April 2001 notified the appellant 
of the requirements necessary to establish service connection 
for COPD, the information and evidence that VA would seek to 
provide, and the information and evidence the appellant was 
expected to provide.  The rating decision on appeal, dated 
October 2001, granted service connection for COPD, and 
assigned an initial 60 percent rating effective April 28, 
1997.  The RO also raised on its own the issue of entitlement 
to TDIU, and granted the benefit effective April 28, 1997.  
The August 2003 statement of the case (SOC) advised the 
veteran of the criteria for establishing an earlier effective 
date of award.  The claim itself involves a retroactive 
review of the documents of record prior to April 28, 1997, 
and does not require any development activity.  The Board 
notes that the law, and not the facts, are dispositive on the 
issue of entitlement to an effective date of award prior to 
the period of time awarded by the Board in this decision.  
Therefore, the provisions of 38 U.S.C.A. § 5103 are not 
applicable to the remaining aspects of the claim.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534, 542 (2002); VAOPGCPREC 8-03 (Dec. 22, 2003); 
VAOPGCPREC 5-2004 (June 23, 2004).

Furthermore, there is no indication that potential notice 
deficiencies, either in content or timing, prevented the 
veteran from providing evidence necessary to substantiate his 
claims and/or affected the essential fairness of the 
adjudication of the claims.  Additionally, neither the 
veteran nor his representative has pleaded with any 
specificity that a notice deficiency exists in this case.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Based 
upon the above, the Board finds substantial compliance with 
the VCAA in this case, and that any potential defect would 
result in harmless error.  As such, the Board's adjudication 
of the claims at this time has posed no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  


ORDER

An effective date to July 20, 1995, but no earlier, for the 
award of service connection for COPD is granted, subject to 
regulations governing the awards of monetary benefits.

An effective date to July 20, 1995, but no earlier, for the 
award of entitlement to TDIU is granted, subject to 
regulations governing the awards of monetary benefits.



	                        
____________________________________________
	T. Mainelli
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


